Per Curiam.  Appellants have filed a motion to stay the enforcement of the order of the chancery court declaring void Acts 1 and 2 of the First Extraordinary Session of 1995 and enjoining the December 12,1995 special election called pursuant to Act 1 of the First Extraordinary Session of 1995. Appellants’ motion for stay is hereby granted. The parties are requested to brief the subject matter jurisdiction issue. The briefing schedule previously set will be followed such that subject matter jurisdiction may be briefed in the reply briefs due November 29, 1995. Glaze, J., concurs. Dudley and Newbern, JJ., dissent.